DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed September 16, 2022 (herein “Amendment”) with respect to the rejection of claims 1, 22, 35, 37, 39 and 41, and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 22, 35, 37, 39 and 41, and claims depending therefrom under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments and amendments in the Amendment regarding the rejection of claims 23, 34, 36, 38, 40 and 42, and claims depending therefrom under 35 U.S.C. 103 have been fully considered but they are not persuasive. Specifically, Applicants did not set forth remarks traversing the claims in view of Purnhagen which was relied upon to teach the claimed “decoding unit ... configured to generate a spectral band ... using” limitations. Rather, Applicant set forth only remarks regarding the Valin NPL1 reference, which was not part of the prior art combination used to reject claims 23, 34, 36, 38, 40 and 42. Moreover, Purnhagen has already been applied in consideration of the “using” language, now claimed, replacing the “based on” language, as the record reflects, in previous rejections of these claims. Therefore, the outstanding rejection is maintained in this action. It is noted that claim 25 has been indicated as allowable, and, if amended into the remaining independent claims still rejected (claims 23, 34, 36, 38, 40, and 42), these claims would be in condition for allowance, and thus, the entire set of claims would be in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 27-28, 33, 36, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Valin et al., "Opus Codec Overview,” Definition of the Opus Audio Codec. p. 8. sec. 2. doi:10.17487/RFC6716. ISSN 2070-1721. RFC 6716, September 2012 (herein “Valin NPL2”) in view of Purnhagen et al., (US 2013/0028426 A1, herein “Purnhagen”).
Regarding claim 23, Valin NPL2 teaches an apparatus for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), 
and wherein the apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach wherein the apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Purnhagen teaches wherein the apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the encoding determination disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 24, Valic NPL2 does not explicitly teach the limitations of claim 24.
Purnhagen teaches wherein the decoding unit is configured to determine whether the encoded audio signal is encoded in a full-mid-side encoding mode or in a full-dual-mono encoding mode or in a band-wise encoding mode, wherein the decoding unit is configured (Purnhagen paras. [0091] and [0108], an encoding mode is communicated per table 1, including L/R coding for all frequency bands (full-dual-mono encoding) or M/S coding for all frequency bands (full-dual-mono encoding) or where a signaling bit per band is used to indicate L/R or M/S (band-wise encoding mode)), 
if it is determined that the encoded audio signal is encoded in the full-mid-side encoding mode, to generate the first channel of the intermediate audio signal from the first channel and from the second channel of the encoded audio signal, and to generate the second channel of the intermediate audio signal from the first channel and from the second channel of the encoded audio signal (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values), 
wherein the decoding unit is configured, if it is determined that the encoded audio signal is encoded in the full-dual-mono encoding mode, to use the first channel of the encoded audio signal as the first channel of the intermediate audio signal, and to use the second channel of the encoded audio signal as the second channel of the intermediate audio signal (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), and 
wherein the decoding unit is configured, if it is determined that the encoded audio signal is encoded in the band-wise encoding mode (Purnhagen para. [0083], decoding mode including frequency dependent (band-wise) L/R or M/S), to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using the dual-mono encoding or using the mid-side encoding (Purnhagen figs. 2 and 3, paras. [0090]-[0091], based on the decoder receiving an indication bit, the decoder system processes signals according to direct L/R stereo (dual mono) encoding or joint M/S encoding, where there is a signaling bit per band), to use the spectral band of the first channel of the encoded audio signal as a spectral band of the first channel of the intermediate audio signal and to use the spectral band of the second channel of the encoded audio signal as a spectral band of the second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen figs. 2 and 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), and 
to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen figs. 2 and 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the encoding determination, and decoding thereof disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 27, Valin NPL2 teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, the plurality of spectral bands of at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 section 4.3.6, denormalization is performed on the bands before IMDCT, where section 2.1.2 teaches the decoder is a stereo decoder and thus the denormalization is on a two channel intermediate signal since the output will be a stereo output).
Regarding claim 28, Valin NPL2 teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, the plurality of spectral bands of at least one of the first channel and the second channel of the intermediate audio signal to acquire a de-normalized audio signal (Valin NPL2 section 4.3.6, denormalization is performed on the bands before IMDCT, where section 2.1.2 teaches the decoder is a stereo decoder and thus the denormalization is on a two channel intermediate signal since the output will be a stereo output), wherein the apparatus furthermore comprises a postprocessing unit and a transform unit (Valin NPL2 sections 4.3.7 and 4.3.7.1, post filter (postprocessing unit) and Inverse MDCT (transform unit)), and 
wherein the postprocessing unit is configured to conduct at least one of decoder-side temporal noise shaping and decoder-side frequency domain noise shaping on the de-normalized audio signal to acquire a postprocessed audio signal (Valin NPL2, sections 4.3.6 and 4.3.7.1, where the claim only requires “at least one of” after the signal is denormalized, it is post filtered in the time domain (since after IMDCT) to smooth (shaping) the window transitions resulting from the IMDCT windowing (noise)), wherein the transform unit is configured to configured to transform the postprocessed audio signal from a spectral domain to a time domain to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Regarding claim 33, Valin NPL2 teaches wherein the decoded audio signal is an audio stereo signal comprising exactly two channels (Valin NPL2, section 2.1.2, the decoder decodes into stereo, thus a two-channel decoded audio signal).
Regarding claim 36, Valin NPL2 teaches a system for generating a decoded audio signal from an encoded audio signal, comprising (Valin NPL2 Abstract, Opus codec (coder and decoder)): an apparatus for decoding the encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of the decoded audio signal comprising two or more channels (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), the apparatus being configured to generate the decoded audio signal from the encoded audio signal (Valin NPL2, section 4, the Opus decoder receives a bitstream (encoded audio signal – see section 5), and outputs the audio signal (decoded audio signal)),
and wherein the apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach and comprising a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether said spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Purnhagen teaches and comprising a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec of Valin NPL2 to include the encoding determination disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 40, Valin NPL2 teaches a method for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder operations which receive a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels, wherein the method comprises (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)): 
modifying, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, 
generating a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Purnhagen teaches determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), generating a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoding of Valin NPL2 to include the encoding determination disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Regarding claim 42, Valin NPL2 teaches a method for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder operations which receive a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first channel and a second channel to acquire a first channel and a second channel of a decoded audio signal comprising two or more channels, the method comprises (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)): 
modifying, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal).
Valin NPL2 does not explicitly teach determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, 
generating a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Valin NPL2 further does not explicitly teach a non-transitory digital storage medium having a computer program stored thereon to perform, and when the computer program is run by computer or signal processor.
Purnhagen teaches determining for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), 
using the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and using the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), generating a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and generating a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
Purnhagen further teaches a non-transitory digital storage medium having a computer program stored thereon to perform, and when the computer program is run by computer or signal processor (Purnhagen paras. [0135] and [0175], methods disclosed therein being expressed as computer-readable instructions executed by a computer on computer readable media such as a disk).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoding of Valin NPL2 to include the encoding determination on as a computer-readable instruction on a disk as disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 29 depends, further in view of Wu et al., (US 6,370,502 B1, herein “Wu”).
Regarding claim 29, Valin NPL2 teaches wherein the apparatus further comprises a transform unit configured to transform the intermediate audio signal from a spectral domain to a time domain (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Valin NPL2 does not explicitly teach wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal.
Wu teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal (Wu fig. 3, col. 25, lines 12-19, renormalization 208 in the signal chain after the inverse transform, thus the renormalization in the time domain, where the PCM signal is output, and where col. 8, lines 10-11 teach the algorithm applied to stereo signals, thus the decoded output having a first and second channel).
Therefore, considering the teachings of Valin NPL2 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the time domain renormalizing specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Regarding claim 31, Valin NPL2 does not explicitly teach the limitations of claim 31.
Purnhagen teaches wherein the apparatus furthermore comprises a spectral-domain postprocessor being configured to conduct decoder-side temporal noise shaping on the intermediate audio signal (Purnhagen fig. 4, para. [0092], TNS units 410a, 410b shown as before the MDCT-1 (inverse MDCT) thus, the TNS (temporal noise shaping) being performed in the spectral domain), 
wherein the transform unit is configured to transform the intermediate audio signal from the spectral domain to the time domain, after decoder-side temporal noise shaping has been conducted on the intermediate audio signal (Purnhagen fig. 4, para. [0092], as shown, the inverse transformers process the output of the TNS).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 30 depends, further in view of Wu further in view of Herre et al., (US 2010/0262420 A1, herein “Herre”).
Regarding claim 30, Valin NPL2 teaches wherein the apparatus further comprises a transform unit configured to transform the intermediate audio signal from a spectral domain to a time domain (Valin NPL2 section 4.3.7, also see page 106, figure 17, IMDCT outputs a signal which is in the time domain, and where section 2.1.2 teaches the decoder is a stereo decoder thus the output being two channels).
Valin NPL2 further teaches wherein the apparatus further comprises a postprocessing unit being configured to process the de-normalized audio signal (Valin NPL2 section sections 4.3.6 and 4.3.7.1, after the signal is denormalized, it is post filtered (postprocessing unit) in the time domain (since after IMDCT) to smooth the window transitions resulting from the IMDCT windowing (process)).
Valin NPL2 still further teaches the first channel and the second channel of the decoded audio signal (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)).
Valin NPL2 does not explicitly teach the remainder of the limitations of claim 30.
Wu teaches wherein the de-normalizer is configured to modify, depending on the de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal being represented in a time domain to acquire the first channel and the second channel of the decoded audio signal (Wu fig. 3, col. 25, lines 12-19, renormalization 208 in the signal chain after the inverse transform, thus the renormalization in the time domain, where the PCM signal is output, and where col. 8, lines 10-11 teach the algorithm applied to stereo signals, thus the decoded output having a first and second channel).
Herre teaches being a perceptually whitened audio signal, to acquire the decoded audio signal (Herre fig. 16c, para. [0010], decoder bitstream signal is subjected to a post-filtering operation including a perceptual whitening, and outputs the audio output (decoded audio signal)).
Therefore, considering the teachings of Valin NPL2 and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the time domain renormalizing specifically cited to above as disclosed in Wu at least because doing so would provide the advantage of real-time audio compression while having reduced computational complexity (Wu col. 2, lines 37-44).
Further, considering the teachings of Valin NPL2 and Herre together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the perceptually whitened spectrum producing filter qualities as specifically cited to above as disclosed in Herre at least because doing so would provide the advantage of allowing for efficiently masking quantization noise/distortion (Herre paras. [0005] and [0009]).
Claim 32 is are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen as set forth above regarding claim 23 from which claim 29 depends, further in view of Beyer et al., (EP 2830054 A1, herein “Beyer”).
Regarding claim 32, Valin NPL2 does not explicitly teach the limitations of claim 32.
Beyer teaches wherein the decoding unit is configured to apply decoder-side Stereo Intelligent Gap Filling on the encoded audio signal (Beyer fig. 7B, paras. [0095]-[0097], IGF decoding is performed in block 726 on the bitstream being decoded (encoded audio signal), where paras. [0015]-[0016] teach that the gap filling is for stereo signals).
Therefore, considering the teachings of Valin NPL2 and Beyer together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the IGF processing specifically cited to above as disclosed in Beyer at least because doing so would improve the audio quality of the reconstructed signal as well as efficiently code arbitrary audio signals at a wide range of bitrates (Beyer paras. [0024] and [0037]).
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Valin NPL2 in view of Purnhagen in view of Beack et al., (US 2017/0134873 A1, herein “Beack”).
Regarding claim 34, Valin NPL2 teaches a system for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal) comprising a first apparatus for a first channel and a second channel to acquire a first channel and a second channel of the decoded audio signal (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)),
wherein the first apparatus comprise a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal). 
Valin NPL2 does not explicitly teach comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, or first and second apparatus, or of the four or more channels of the encoded audio signal.
Valin NPL2 further does not explicitly teach wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit of the first apparatus is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, wherein the decoding unit of the first apparatus is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Valin still further does not explicitly teach wherein the system comprises a second apparatus, and wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal.
Purnhagen teaches wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit of the first apparatus is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit of the first apparatus is configured to generate a spectral band of the first channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal based on the spectral band of the first channel of the encoded audio signal and based on the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
	Beack teaches a first and second apparatus (Beack fig. 11, paras. [0121], plurality of TTO and USAC decoder units serially connected (thus at least two processing chains/apparatuses)).
Beack teaches comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, wherein the system comprises a first and second apparatus, and of the four or more channels of the encoded audio signal (Beack fig. 11, para. [0122], decoding unit outputs N channel outputs, shown in fig. 11 to be at least four channels, and where fig. 11 also shows a plurality of TTO and USAC decoder units).
	Beack further teaches wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal (Beack fig. 11, para. [0121]-[0122], at least two 1-channel downmix signals are each decoded via upmixing into 2-channel output signals, therefore resulting in pairs of channel outputs, including a first, second, third and fourth channel of the encoded channel from input M channel downmix signals from the encoded bitstream signal).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Further, considering the teachings of Valin NPL2 and Beack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL2 to include the multichannel encoding disclosed in Beack at least because doing so would provide a way to further effectively process audio signals of more channels than the number of channels specified for a standard (Beack para. [0027]).
Regarding claim 38, Valin NPL2 teaches a system for generating a decoded audio signal from an encoded audio signal, comprising: a system for decoding an encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal, and outputs an audio signal) wherein the system comprises a first apparatus comprising to acquire a first channel and a second channel of the decoded audio signal (Valin NPL2 section 2.1.2, Opus decodes a stereo signal in a stereo decoder (two or more channels)), where the system for decoding is configured to generate the decoded audio signal from the encoded audio signal (Valin NPL2 section 4, Opus decoder which receives a bitstream (encoded), where the Abstract teaches the Opus codec (coder/decoder) is an audio codec, thus encoded audio signal, and outputs an audio signal): 
wherein the first apparatus comprises a de-normalizer configured to modify, depending on a de-normalization value, at least one of the first channel and the second channel of the intermediate audio signal to acquire the first channel and the second channel of the decoded audio signal (Valin NPL2 sections 4.3.6-4.3.7, just as each band was normalized in the encoder, the last step of the decoder (thus upon an intermediate signal that has been processed up to that point in the signal chain, is to denormalize the bands, then the inverse MDCT is applied to return the signal to the time domain, where section 2.1.2 teaches that the decoder decodes into stereo, thus a two-channel decoded audio signal). 
Valin NPL2 does not explicitly teach comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels, wherein the system comprises a second apparatus.
Valin NPL2 further does not explicitly teach wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding, wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used, wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used.
Valin still further does not explicitly teach wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal.
Purnhagen teaches wherein the first apparatus comprises a decoding unit configured to determine for each spectral band of a plurality of spectral bands, whether the spectral band of the first channel of the encoded audio signal and the spectral band of the second channel of the encoded audio signal was encoded using dual-mono encoding or using mid-side encoding (Purnhagen para. [0091], decoder system receives a signal whether a particular time frame is to be decoded by the decoder system in prediction coding or non-prediction coding including a fallback mode that is defined by a ms_mask_present bit as shown in table 1, to specify whether M/S (mid-side) encoding is for all bands, or whether L/R coding (dual mono) is for all frequency bands), wherein the decoding unit is configured to use the spectral band of the first channel of the encoded audio signal as a spectral band of a first channel of an intermediate audio signal and is configured to use the spectral band of the second channel of the encoded audio signal as a spectral band of a second channel of the intermediate audio signal, if the dual-mono encoding was used (Purnhagen fig. 3, paras. [0093]-[0094] and [0103], decoder operable in pass-through mode, where the L and R channels which are encoded are passed through and decoded such that the pseudo-L/R (intermediate audio signal) and the L/R are identical (thus using the respective spectral bands in decoding)), wherein the decoding unit is configured to generate a spectral band of the first channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, and to generate a spectral band of the second channel of the intermediate audio signal using the spectral band of the first channel of the encoded audio signal and using the spectral band of the second channel of the encoded audio signal, if the mid-side encoding was used (Purnhagen fig. 3, paras. [0091], [0094] and [0098], table 1, the decoder can operate in a legacy M/S mode, where the Mid and side signals are passed through in their frequency band representation to be decoded, and where para. [0104] gives the relationship between left and right channels (first and second channels of the encoded audio signal) and the mid and side channels (first and second channels of the intermediate audio signal), where it is shown that the M (mid) and S (side) are calculated from both the left and right channels, thus the values of the spectral bands of the left and right channels will be used to generate the values of the mid and side spectral band values).
	Beack teaches wherein the system comprises a second apparatus (Beack fig. 11, paras. [0121], plurality of TTO and USAC decoder units serially connected (thus at least two processing chains/apparatuses)).
Beack teaches comprising four or more channels to acquire four channels of a decoded audio signal comprising four or more channels (Beack fig. 11, para. [0122], decoding unit outputs N channel outputs, shown in fig. 11 to be at least four channels, and where fig. 11 also shows a plurality of TTO and USAC decoder units).
	Beack further teaches wherein the second apparatus is configured for decoding a third channel and a fourth channel of the four or more channels of the encoded audio signal to acquire a third channel and a fourth channel of the decoded audio signal (Beack fig. 11, para. [0121]-[0122], at least two 1-channel downmix signals are each decoded via upmixing into 2-channel output signals, therefore resulting in pairs of channel outputs, including a first, second, third and fourth channel of the encoded channel from input M channel downmix signals from the encoded bitstream signal).
Therefore, considering the teachings of Valin NPL2 and Purnhagen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoder of Valin NPL2 to include the decoding disclosed in Purnhagen at least because doing so would provide the advantage that at least a level of quality equivalent to that of direct or joint stereo encoding can be guaranteed (Purnhagen para. [0055]).
Further, considering the teachings of Valin NPL2 and Beack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encoder of Valin NPL2 to include the multichannel encoding disclosed in Beack at least because doing so would provide a way to further effectively process audio signals of more channels than the number of channels specified for a standard (Beack para. [0027]).

Allowable Subject Matter
Claims 1-22, 35, 37, 39 and 41 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 22, 35, 37, 39 and 41, all recite, among all the other limitations, an encoder or encoding that generates a processed audio signal comprising a first and second channel, and where at least one spectral band of the first channel is a spectral band of a mid signal obtained by processing a spectral band of the first channel of the normalized audio signal and a spectral band of the second channel of the normalized audio signal, and such that at least one spectral band of the second channel of the processed audio signal is a spectral band of a side signal obtained by processing a spectral band of the first channel of the normalized audio signal and a spectral band of the second channel of the normalized audio signal. Valin NPL, which was previously relied upon for teaching these limitations, while disclosing that there is a basis of the coded mid signal upon the size of the spectral band of the side, does not teach that the coded mid signal is obtained by processing a spectral band of the first channel of the normalized audio signal. Therefore, claims 1, 22, 35, 37, 29 and 41, and any claims depending therefrom patentably distinguish over the cited art of record and are allowed.
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indicating these claims as allowable are already of record in the Non-Final Office Action dated April 29, 2020, on pages 78-80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656